DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mondarres (US 20150355710) in view of Kerdemelidis (US 20170294086).
As per claim 1, Mondarres discloses a haptic display ([0018]), comprising:
a display device (Fig. 1, #101) that is operable to display a virtual key within a virtual key area of the display device ([0021]; [0026]; [0051]; [0054]);
a static pattern electrostatic haptic electrode (Fig. 5, #524) coupled to an exterior portion of an exterior surface (#516) of the display device (#518) in the virtual key area ([0044]; [0054]), the static pattern electrostatic haptic electrode (#524) comprising: 
a conductive material (i.e., a conductive material of electrodes 524 and 526) having a first surface coupled to the exterior surface (#516) of the display device (#518) and a second surface opposite the first surface ([0030]; [0044]-[0046]); and
at least one void defined within the conductive material and extending through the conductive material from the first surface to the second surface (Fig. 5 discloses at least one void defined within the conductive material of #524 and #526 and extending through the conductive material of #524 and #526 from the first surface to the second surface);

a controller (i.e., ESF controller) operable to provide a voltage to the static pattern electrostatic haptic electrode (#524; [0046]).
However, Mondarres does not explicitly teach the conductive material forming a continuous perimeter around the at least one void. 
Kerdemelidis teaches the conductive material (i.e., conductive material of electrode #300) forming a continuous perimeter around the at least one void (Fig. 3, #300; [0030]; [0064]; [0066]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive material of Mondarres with the shape disclosed by Kerdemelidis so as to provide a haptic effect along a circular pattern. 
As per claim 3, Mondarres in view of Kerdemelidis discloses the haptic display of claim 1, wherein:
the conductive material comprises two separate portions (Mondarres: i.e., left side and right side portions; [0044]-[0045]); and
the controller is operable to provide at least two different voltages to the two separate portions (Mondarres: [0046]).
As per claim 4, Mondarres in view of Kerdemelidis discloses the haptic display of claim 1, wherein the static pattern electrostatic haptic electrode includes less of the conductive material at a center of the virtual key area than at an edge of the virtual key area (Mondarres: Fig. 5 discloses the static pattern electrostatic haptic electrode #524 
As per claim 5, Mondarres in view of Kerdemelidis discloses the haptic display of claim 1, wherein the static pattern electrostatic haptic electrode includes:
a first section with a first surface area percentage occupied by the conductive material (Mondarres: Fig. 5 discloses a first section (i.e., left side) with a first surface area percentage occupied by the conductive material of #524); and
a second section with a second surface area percentage occupied by the conductive material that is less than the first surface area percentage (Mondarres: Fig. 5 discloses a second section (i.e., middle side) with a second surface area percentage occupied by the conductive material that is less than the first surface area percentage).
As per claim 6, Mondarres in view of Kerdemelidis discloses the haptic display of claim 1, wherein the controller provides the voltage to the static pattern electrostatic haptic electrode when the display device is displaying the virtual key within the virtual key area of the display device (Mondarres: [0048]; [0051]; [0054]).
As per claim 7, Mondarres in view of Kerdemelidis discloses the haptic display of claim 1, wherein:
the display device is operable to display the virtual key within the virtual key area of the display device (Mondarres: [0048]; [0051]; [0054]) or an additional virtual key within an additional virtual key area of the display device depending on an orientation of the haptic display;

the controller provides the voltage to the static pattern electrostatic haptic electrode when the display device is displaying the virtual key within the virtual key area of the display device (Mondarres: [0048]; [0051]; [0054]); and
the controller provides the voltage to the additional static pattern electrostatic haptic electrode (Mondarres: #526; [0046]) when the display device is displaying the additional virtual key within the additional virtual key area of the display device (Mondarres: [0051]; [0054]).
As per claim 8, Mondarres in view of Kerdemelidis discloses the haptic display of claim 1, wherein the controller provides the voltage to the static pattern electrostatic haptic electrode via an inductive power transmitter (Mondarres: [0046]-[0048]).
As per claim 9, Mondarres discloses an electrostatic haptic output device (Abstract), comprising:
an exterior surface (Fig. 5, #516);
a conductive material (i.e., a conductive material of electrodes 524 and 526) having a first surface disposed on an exterior area of an area of the exterior surface (#516) and a second surface opposite the first surface ([0030]; [0044]-[0046]);
voids surrounded by portions of the conductive material within the area of the exterior surface and extending through the conductive material from the first surface to the second surface such that a surface area percentage occupied by the conductive material is different in different sections of the area of the exterior surface (Fig. 5 
insulating material (i.e., air gap 532 or other insulator) disposed on the second surface of the conductive material ([0045]); and
a controller (i.e., ESF controller) operable to provide a voltage to the conductive material ([0046]).
However, Mondarres does not explicitly teach the conductive material forming continuous perimeters around the voids. 
Kerdemelidis teaches the conductive material (i.e., conductive material of electrode #300) forming continuous perimeters around the voids (Fig. 3, #300; [0030]; [0064]; [0066]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive material of Mondarres with the shape disclosed by Kerdemelidis so as to provide a haptic effect along a circular pattern. 
As per claim 10, Mondarres in view of Kerdemelidis discloses the electrostatic haptic output device of claim 9, wherein the conductive material comprises a first portion of the conductive material that surrounds a second portion of the conductive material (Mondarres: [0044]-[0045]; where the conductive material of #524 comprises a first portion (i.e., a first portion at the left side of touch surface #516) of the conductive 
As per claim 11, Mondarres in view of Kerdemelidis discloses the electrostatic haptic output device of claim 10, wherein the controller is operable to provide different voltages to the first portion of the conductive material and the second portion of the conductive material (Mondarres: [0046]).
As per claim 12, Mondarres in view of Kerdemelidis discloses the electrostatic haptic output device of claim 9, further comprising touch sensing circuitry (Mondarres: #108) the controller is operable to use to determine a touch of a conductive object to the exterior surface (Mondarres: [0024]-[0026]).
As per claim 13, Mondarres in view of Kerdemelidis discloses the electrostatic haptic output device of claim 12, wherein the controller is operable to provide the voltage to the conductive material and use the touch sensing circuitry to determine the touch of the conductive object to the exterior surface at different times (Mondarres: [0024]-[0026]; [0036]-[0037]).
As per claim 14, Mondarres in view of Kerdemelidis discloses the electrostatic haptic output device of claim 12, wherein the conductive material comprises part of the touch sensing circuitry (Mondarres: [0037]-[0038]; [0048]).
As per claim 15, Mondarres discloses a virtual keyboard device ([0051]), comprising:
a exterior surface (Fig.5, #516);
a static pattern electrostatic haptic electrode (#524) having a first surface disposed on an area of an exterior portion of the exterior surface (#516) and a second 
insulating material (i.e., air gap 532 or other insulator) disposed on the second surface of the static pattern electrostatic haptic electrode (#524; [0045]); and
a controller (i.e., ESF controller) operable to apply a voltage to the static pattern electrostatic haptic electrode (#524; [0046]); wherein application of the voltage to the static pattern electrostatic haptic electrode (#524) produces a variable friction between a conductive object and the insulating material as the conductive object moves across the insulating material ([0046]).
However, Mondarres does not explicitly teach the static pattern electrostatic haptic electrode forming continuous perimeters around the voids. 
Kerdemelidis teaches the static pattern haptic electrode (Fig. 3, #300) forming continuous perimeters around the voids ([0030]; [0064]; [0066]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the static pattern electrostatic haptic electrode of Mondarres with the shape disclosed by Kerdemelidis so as to provide a haptic effect along a circular pattern. 
As per claim 16, Mondarres in view of Kerdemelidis discloses the virtual keyboard device of claim 15, wherein the variable friction between the conductive object and the insulating material decreases as the conductive object moves across the 
As per claim 17, Mondarres in view of Kerdemelidis discloses the virtual keyboard device of claim 15, wherein the variable friction between the conductive object and the insulating material increases as the conductive object moves across the insulating material towards a center of the static pattern electrostatic haptic electrode (Mondarres: #524; [0046]).
As per claim 18, Mondarres in view of Kerdemelidis discloses the virtual keyboard device of claim 15, wherein the controller is operable to apply the voltage to the static pattern electrostatic haptic electrode (Mondarres: #524) to simulate a texture gradient change as the conductive object moves across the insulating material (Mondarres: [0045]-[0046]; [0054]).
As per claim 20, Mondarres in view of Kerdemelidis discloses the virtual keyboard device of claim 15, wherein the exterior surface comprises a keyboard key (Mondarres: [0051]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mondarres in view of Kerdemelidis in view of Sharma (US 20170212619).
As per claim 2, Mondarres in view of Kerdemelidis discloses the haptic display of claim 1, further comprising additional static pattern electrostatic haptic electrodes (Mondarres: Fig. 5, #528, 530) wherein:
the display device is operable to display a virtual keyboard corresponding to the keyboard configuration (Mondarres: [0051]); and

However, the prior art of Mondarres and Kerdemelidis do not teach the static pattern electrostatic haptic electrode and the additional static pattern electrostatic haptic electrodes are arranged in a keyboard configuration.
Sharma teaches the electrode and the additional electrodes are arranged in a keyboard configuration (Fig. 14; [0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the static pattern electrostatic haptic electrode and the additional static pattern electrostatic haptic electrodes disclosed by Mondarres in view of Kerdemelidis according to Kreutzer so that gestures will be identified and traced to operation of the virtual keyboard. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mondarres in view of Kerdemelidis in view of Levesque (US 20140139450).
As per claim 19, Mondarres in view of Kerdemelidis discloses the virtual keyboard device of claim 15, wherein:
the exterior surface is planar (Mondarres: [0040]).
However, the prior art of Mondarres and Kerdemelidis do not teach the controller is operable to apply the voltage to the static pattern electrostatic haptic electrode to simulate that the exterior surface is curved.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the haptic display of Mondarres in view of Kerdemelidis configured to produce the haptic effect disclosed by Levesque so that the user perceives a bump corresponding to an edge of a virtual button.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/Nelson Lam/Examiner, Art Unit 2622

    

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622